Case 2:21-cr-00032-Z-BR Document 32 Filed 09/13/21 Pagei1of1 PagelD 76

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT NORTHERN PILED OF TEXAS

 

 

 

 

AMARILLO DIVISION SEP 13 2021

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS
UNITED STATES OF AMERICA § eR US Oe
Plaintiff, : |
V. 2:21-CR-32-Z-BR-(1)
WILLIAM DAVIS ;
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 25, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant William Davis filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant William Davis was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant William Davis; and ADJUDGES Defendant
William Davis guilty of Count One in violation of 18 U.S.C. § 2250(a). Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September 13 , 2021.

 

MATVHEW J. KACSMARYK
UNIZED STATES DISTRICT JUDGE

 
